404 F.2d 409
John Owen TYLER, Appellant,v.UNITED STATES of America, Appellee.
No. 23784.
United States Court of Appeals Fifth Circuit.
December 17, 1968.
Certiorari Denied March 24, 1969.

See 89 S.Ct. 1187.
Wesley R. Asinof, Atlanta, Ga., for appellant.
Allen L. Chancey, Jr., Asst. U. S. Atty., Atlanta, Ga., Owen A. Neff, Atty., Crim. Div., Dept. of Justice, Washington, D. C., for appellee.
Before COLEMAN and AINSWORTH, Circuit Judges, and CARSWELL, District Judge.
ON PETITION FOR REHEARING
PER CURIAM:


1
The language in Grosso v. United States, 390 U.S. 62, 71, 88 S.Ct. 709, 19 L.Ed.2d 906 (1968), makes it clear that there are factual situations in which the Fifth Amendment privilege defined in Grosso, supra, and Marchetti v. United States, 390 U.S. 39, 88 S.Ct. 697, 19 L.Ed.2d 889 (1968), may be waived. The record here affirmatively establishes waiver by this defendant within the meaning of Grosso, supra.


2
Petition for rehearing, therefore, is hereby


3
Denied.